



EXHIBIT 10.1
HESKA CORPORATION
2020 EMPLOYEE STOCK PURCHASE PLAN
1.    Purpose.
The purpose of the 2020 Employee Stock Purchase Plan (the “Plan”) is to provide
an opportunity for Employees of Heska Corporation, a Delaware corporation (the
“Company”) and its Participating Subsidiaries to purchase Common Stock and
thereby to have an additional incentive to contribute to the prosperity of the
Company. It is the intention of the Company that the Plan (excluding any
sub-plans thereof except as expressly provided in the terms of such sub-plan)
qualify as an “Employee Stock Purchase Plan” under Section 423 of the Code, and
the Plan shall be administered in accordance with this intent.
2.Definitions
(a)“Applicable Law” means the legal requirements relating to the administration
of an employee stock purchase plan under applicable U.S. state corporate laws,
U.S. federal and applicable state securities laws, the Code, any stock exchange
rules or regulations and the applicable laws of any other country or
jurisdiction, as such laws, rules, regulations and requirements shall be in
place from time to time.
(b)“Board” means the Board of Directors of the Company.
(c)“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rulings and regulations issued thereunder.
(d)“Commencement Date” means, with respect to a given Offering Period, the first
Trading Day during such Offering Period.
(e)“Committee” means the Compensation Committee of the Board or such other
committee designated by the Board to administer this Plan, which shall consist
exclusively of one or more directors of the Company.
(f)“Common Stock” means the common stock of the Company, par value $0.01 per
share, or any securities into which such Common Stock may be converted.
(g)“Compensation” means the total compensation paid by the Company or a
Participating Subsidiary to an Employee with respect to an Offering Period,
including salary, wages, bonuses, commissions, overtime, shift differentials,
pre-tax contributions made by the Employee under Section 401(k) or 125 of the
Code and all or any portion of any item of compensation considered by the
Committee to be part of the Employee’s regular earnings, but excluding items not
considered by the Committee to be part of the Employee’s regular earnings. Items
excluded from the definition of “Compensation” include but are not limited to
moving or relocation allowances, car allowances, imputed income attributable to
cars or life insurance, fringe benefits, contributions to employee benefit plans
and similar items, and income realized as a result of participation in any stock
option, restricted stock, restricted stock unit, stock purchase or similar
equity plan maintained by the Company or a Participating Subsidiary. The
Committee shall have the authority to determine and approve





--------------------------------------------------------------------------------





all forms of pay to be included in the definition of Compensation and may change
the definition on a prospective basis.
(h)“Effective Date” means February 11th, 2020, the date on which the Plan was
adopted by the Board.
(i)“Employee” means an individual classified as an employee (within the meaning
of Code Section 3401(c) and the regulations thereunder) by the Company or a
Participating Subsidiary on the Company’s or such Participating Subsidiary’s
payroll records during the relevant participation period. Notwithstanding the
foregoing, no employee of the Company or a Participating Subsidiary shall be
included within the definition of “Employee” if such person’s customary
employment is for less than twenty (20) hours per week or for less than five (5)
months per year. Individuals classified as independent contractors, consultants
or advisors are not considered “Employees.”
(j)“Enrollment Period” means, with respect to a given Offering Period, that
period established by the Committee prior to the commencement of such Offering
Period during which Employees may elect to participate in order to purchase
Common Stock at the end of that Offering Period in accordance with the terms of
this Plan.
(k)“Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any reference to a section of the Exchange Act shall include
any successor provision of the Exchange Act.
(l)“Fair Market Value” means as of any date, the value of the Common Stock
determined as follows: (i) if the Common Stock is listed on any established
stock exchange, system or market, its Fair Market Value shall be the closing
price for the Common Stock as quoted on such exchange, system or market as
reported in the Wall Street Journal or such other source as the Committee deems
reliable (or, if no sale of Common Stock is reported for such date, on the next
preceding date on which any sale shall have been reported); and (ii) in the
absence of an established market for the Common Stock, the Fair Market Value
thereof shall be determined in good faith by the Committee by the reasonable
application of a reasonable valuation method, taking into account factors
consistent with Treas. Reg. § 409A-1(b)(5)(iv)(B) as the Committee deems
appropriate.
(m)“Offering Period” means a period of no more than twenty-seven (27) months at
the end of which an option granted pursuant to the Plan shall be exercised. The
Plan shall be implemented by a series of Offering Periods with terms established
by the Committee in accordance with the Plan. The initial duration of an
Offering Period shall be six (6) months and there shall be no
overlapping Offering Periods. The duration and timing of Offering Periods may be
changed or modified by the Committee as permitted by the Plan.
(n)“Offering Price” means the Fair Market Value of a share of Common Stock on
the Commencement Date for a given Offering Period.
(o)“Participant” means a participant in the Plan as described in Section 5 of
the Plan.
(p)“Participating Subsidiary” means a Subsidiary that has been designated by the
Committee in its sole discretion as eligible to participate in the Plan with
respect to its Employees.
(q)“Purchase Date” means the last Trading Day of each Offering Period.
(r)“Purchase Price” shall have the meaning set out in Section 8(b).





--------------------------------------------------------------------------------





(s)“Securities Act” means the U.S. Securities Act of 1933, as amended, as
amended from time to time, and any reference to a section of the Securities Act
shall include any successor provision of the Securities Act.
(t)“Stockholder” means a record holder of shares entitled to vote such shares of
Common Stock under the Company’s bylaws.
(u)“Subsidiary” means any entity treated as a corporation (other than the
Company) in an unbroken chain of corporations beginning with the Company, within
the meaning of Code Section 424(f), whether or not such corporation now exists
or is hereafter organized or acquired by the Company or a Subsidiary.
(v)“Trading Day” means a day on which U.S. national stock exchanges are open for
trading and the Common Stock is being publicly traded on one or more of such
markets.
3.    Eligibility
(a)    Any Employee of the Company or any Participating Subsidiary at the
beginning of an Enrollment Period for a given Offering Period shall be eligible
to participate in the Plan with respect to such Offering Period and future
Offering Periods, provided that the Committee may establish administrative rules
requiring that employment commence some minimum period (not to exceed 90 days)
prior to an Enrollment Period to be eligible to participate with respect to the
associated Offering Period. The Committee may also determine that a designated
group of highly compensated Employees are ineligible to participate in the Plan
so long as the excluded category fits within the definition of “highly
compensated employee” in Code Section 414(q). If the Committee does not
establish different rules with respect to an Offering Period, the minimum period
of employment that must be completed prior to the beginning of an Enrollment
Period shall be twenty (20) working days.
(b)    No Employee may participate in the Plan if immediately after an option is
granted the Employee owns or is considered to own (within the meaning of Code
Section 424(d)) shares of Common Stock, including Common Stock which the
Employee may purchase by conversion of convertible securities or under
outstanding options granted by the Company or its Subsidiaries, possessing five
percent (5%) or more of the total combined voting power or value of all classes
of stock of the Company or of any of its Subsidiaries. All Employees who
participate in the Plan shall have the same rights and privileges under the
Plan, except for differences that may be mandated by local law and that are
consistent with Code Section 423(b)(5); provided that individuals participating
in a sub-plan adopted pursuant to Section 16 which is not designed to qualify
under Code Section 423 need not have the same rights and privileges as Employees
participating in the Code Section 423 Plan.
4.Offering Periods.
The Plan shall be implemented by a series of Offering Periods, which shall
possess terms specified by the Committee in accordance with the terms of the
Plan. Offering Periods shall continue until the Plan is terminated pursuant to
Section 14 hereof. Once established, the Committee shall have the authority to
change the frequency and/or duration of Offering Periods (including the
Commencement Dates thereof) with respect to future Offering Periods if such
change is announced prior to the scheduled occurrence of the Enrollment Period
for the first Offering Period to be affected thereafter.
5.Participation.





--------------------------------------------------------------------------------





(a)    An Employee who is eligible to participate in the Plan in accordance with
its terms at the beginning of an Enrollment Period for an Offering Period and
elects to participate in such Offering Period shall automatically receive an
option in accordance with Section 8(a). Such an Employee shall become a
Participant by completing and submitting, on or before the date prescribed by
the Committee with respect to a given Offering Period, a completed payroll
deduction authorization and Plan enrollment form provided by the Company or its
Participating Subsidiaries or by following an electronic or other enrollment
process as prescribed by the Committee. An eligible Employee may authorize
payroll deductions at the rate of any whole percentage of the Employee’s
Compensation, not to be less than one percent (1.0%) and not to exceed ten
percent (10.0%) of the Employee’s Compensation (or such other percentages as the
Committee may establish from time to time before an Enrollment Period for a
future Offering Period) on each payday during the Offering Period. All payroll
deductions will be held in a general corporate account or a trust account. No
interest shall be paid or credited to the Participant with respect to such
payroll deductions. The Company shall maintain or cause to be maintained a
separate bookkeeping account for each Participant under the Plan and the amount
of each Participant’s payroll deductions shall be credited to such account. A
Participant may not make any additional payments into such account.
(b)Under procedures and at times established by the Committee, a Participant may
withdraw from the Plan during an Offering Period, by completing and filing a new
payroll deduction authorization and Plan enrollment form with the Company or by
following electronic or other procedures prescribed by the Committee. If a
Participant withdraws from the Plan during an Offering Period, his or her
accumulated payroll deductions will be refunded to the Participant without
interest, his or her right to participate in the current Offering Period will be
automatically terminated and no further payroll deductions for the purchase of
Common Stock will be made during the Offering Period. Any Participant who wishes
to withdraw from the Plan during an Offering Period, must complete the
withdrawal procedures prescribed by the Committee, subject to any rules
established by the Committee, or changes to such rules, pertaining to the timing
of withdrawals, limiting the frequency with which Participants may withdraw and
re-enroll in the Plan, or imposing a waiting period on Participants wishing to
re-enroll following withdrawal.
(c)A Participant may not increase his or her rate of contribution through
payroll deductions or otherwise during a given Offering Period. A Participant
may decrease his or her rate of contribution through payroll deductions during a
given Offering Period during such times specified by the Committee by filing a
new payroll deduction authorization and Plan enrollment form or by following
electronic or other procedures prescribed by the Committee. If a Participant has
not followed such procedures to change the rate of contribution, the rate of
contribution shall continue at the originally elected rate throughout the
Offering Period and future Offering Periods. Notwithstanding the foregoing, to
the extent necessary to comply with Section 423(b)(8) of the Code for a given
calendar year, the Committee may reduce a Participant’s payroll deductions to 0%
at any time during an Offering Period scheduled to end during such calendar
year. Payroll deductions shall re-commence at the rate provided in such
Participant’s enrollment form at the beginning of the first Offering Period,
which is scheduled to end in the following calendar year, unless terminated by
the Participant as provided in Section 5(b).
6.    Termination of Employment.
In the event any Participant terminates employment with the Company and its
Participating Subsidiaries for any reason (including death) prior to the
expiration of an Offering Period, the Participant’s participation in the Plan
shall terminate and all amounts credited to the Participant’s account shall be
paid to the Participant or, in the case of death, to the Participant’s
designated beneficiary or estate, without interest. Whether a termination of
employment has occurred shall be determined by the Committee. If a Participant’s
termination of employment occurs within a certain period of time as specified by
the Committee (not to exceed 30 days) prior to the Purchase Date of the Offering
Period then in progress, his or her option for the





--------------------------------------------------------------------------------





purchase of shares of Common Stock will be exercised on such Purchase Date in
accordance with Section 9 as if such Participant were still employed by the
Company. If the Committee does not establish different rules with respect to an
Offering Period, then if a Participant’s termination of employment occurs on or
after the 5th working day preceding the Purchase Date of an Offering Period,
then his or her option for the purchase of shares of Common Stock will be
exercised on such Purchase Date in accordance with Section 9 as if such
Participant were still employed by the Company. Following the purchase of shares
on such Purchase Date, the Participant’s participation in the Plan shall
terminate and all amounts credited to the Participant’s account shall be paid to
the Participant or, in the case of death, to the Participant’s designated
beneficiary or estate, without interest. The Committee may also establish rules
regarding when leaves of absence or changes
of employment status will be considered to be a termination of employment,
including rules regarding transfer of employment among Participating
Subsidiaries, Subsidiaries and the Company, and the Committee may establish
termination-of-employment procedures for this Plan that are independent of
similar rules established under other benefit plans of the Company and its
Subsidiaries; provided that such procedures are not in conflict with the
requirements of Section 423 of the Code.
7.Stock.
Subject to adjustment as set forth in Section 11, the aggregate number of shares
of Common Stock which may be issued pursuant to the Plan shall initially be
200,000 shares (the “Share Reserve”). If, on a given Purchase Date, the number
of shares with respect to which options are to be exercised exceeds either
maximum, the Committee shall make, as applicable, such adjustment or pro rata
allocation of the shares remaining available for purchase in as uniform a manner
as shall be practicable and as it shall determine to be equitable.
8.Offering.
(a)On the Commencement Date relating to each Offering Period, each eligible
Employee, whether or not such Employee has elected to participate as provided in
Section 5(a), shall be granted an option to purchase a number of whole shares of
Common Stock (as adjusted as set forth in Section 11) established by the
Committee, which may be purchased with the payroll deductions accumulated on
behalf of such Employee during each Offering Period at the purchase price
specified in Section 8(b) below, subject to the additional limitation that no
Employee participating in the Plan shall be granted an option to purchase Common
Stock under the Plan if such option would permit his or her rights to purchase
stock under all employee stock purchase plans (described in Section 423 of the
Code) of the Company and its Subsidiaries to accrue at a rate which exceeds U.S.
$25,000 of the Fair Market Value of such Common Stock (determined at the time
such option is granted) for each calendar year in which such option is
outstanding at any time. For purposes of the Plan, an option is “granted” on a
Participant’s Commencement Date. An option will expire upon the earliest to
occur of (i) the termination of a Participant’s participation in the Plan or
such Offering Period and (ii) the termination of the Offering Period. This
Section 8(a) shall be interpreted so as to comply with Code Section 423(b)(8).
(b)The Purchase Price under each option shall be with respect to an Offering
Period the lower of (i) eighty-five percent (85%) (the “Designated Percentage”)
of the Offering Price, or (ii) the Designated Percentage of the Fair Market
Value of a share of Common Stock on the Purchase Date on which the Common Stock
is purchased; provided that the Purchase Price may be adjusted by the Committee
pursuant to Sections 11 or 12 in accordance with Section 424(a) of the Code. The
Committee may change the Designated Percentage with respect to any future
Offering Period, but not to below 85%, and the Committee may determine with
respect to any prospective Offering Period that the Purchase Price shall be the
Designated Percentage of the Fair Market Value of a share of the Common Stock
solely on the Purchase Date.





--------------------------------------------------------------------------------





9.Purchase of Stock.
Unless a Participant withdraws from the Plan as provided in Section 5(b),
terminates employment prior to the end of an Offering Period as provided in
Section 6, or except as provided in Sections 7, 12 or 14(b), upon the expiration
of each Offering Period, a Participant’s option shall be exercised automatically
for the purchase of that number of whole shares of Common Stock which the
accumulated payroll deductions credited to the Participant’s account at that
time shall purchase at the applicable Purchase Price specified in Section 8(b).
Notwithstanding the foregoing, the Company or its Participating Subsidiary may
make such provisions and take such action as it deems necessary or appropriate
for the withholding of taxes and/or social insurance and/or other amounts which
the Company or its Participating Subsidiary determines is required by Applicable
Law. Each Participant, however, shall be responsible for payment of all
individual tax liabilities arising under the Plan. The shares of Common Stock
purchased upon exercise of an option hereunder shall be considered for tax
purposes to be sold to the Participant on the Purchase Date. A Participant’s
option to purchase shares of Common Stock hereunder is exercisable only by him
or her.
10.Payment and Delivery.
As soon as practicable after the exercise of an option, the Company shall
deliver or cause to have delivered to the Participant a record of the Common
Stock purchased and the balance of any amount of payroll deductions credited to
the Participant’s account not used for the purchase of Common Stock, except as
specified below. The Committee may permit or require that shares be deposited
directly with a broker designated by the Committee or to a designated agent of
the Company, and the Committee may utilize electronic or automated methods of
share transfer. The Committee may require that shares be retained with such
broker or agent for a designated period of time and/or may establish other
procedures to permit tracking of disqualifying dispositions of such shares. The
Company or its Participating Subsidiary shall retain the amount of payroll
deductions used to purchase Common Stock as full payment for the Common Stock
and the Common Stock shall then be fully paid and non-assessable. No Participant
shall have any voting, dividend, or other Stockholder rights with respect to
shares subject to any option granted under the Plan until the shares subject to
the option have been purchased and delivered to the Participant as provided in
this Section 10. The Committee may in its discretion direct the Company to
retain in a Participant’s account for the subsequent Offering Period any payroll
deductions which are not sufficient to purchase a whole share of Common Stock or
return such amount to the Participant. Any other amounts left over in a
Participant’s account after a Purchase Date shall be returned to the
Participant. If the Committee does not establish different rules with respect to
an Offering Period, then any payroll deductions which are not sufficient to
purchase a whole share of Common Stock shall be retained in the Participant’s
account for the subsequent Offering Period.
11.Recapitalization.
If there is any change in the outstanding shares of Common Stock or other
securities of the Company because of a merger, consolidation, spin-off,
reorganization, recapitalization, dividend in property other than cash,
extraordinary dividend whether in cash and/or other property, stock split,
reverse stock split, stock dividend, liquidating dividend, combination or
reclassification of the Common Stock or other securities (including any such
change in the number of shares of Common Stock or other securities effected in
connection with a change in domicile of the Company), or any other increase or
decrease in the number of shares of Common Stock or other securities effected
without receipt of consideration by the Company, provided that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration,” the type and number of securities covered by
each option under the Plan which has not yet been exercised and the type and
number of securities which have been authorized and remain available for
issuance under the Plan, as well as the maximum number of securities which may
be purchased by a Participant in an Offering Period, and the price per share
covered by each option under the Plan which has not yet been exercised, shall be
appropriately and proportionally adjusted by the Board, and the Board





--------------------------------------------------------------------------------





shall take any further actions which, in the exercise of its discretion, may be
necessary or appropriate under the circumstances. The Board’s determinations
under this Section 11 shall be conclusive and binding on all parties.
12.    Merger, Liquidation and Other Corporate Transactions.
(a)In the event of a proposed liquidation or dissolution of the Company, the
Offering Period will terminate immediately prior to the consummation of such
proposed transaction, unless otherwise provided by the Board in its sole
discretion, and all outstanding options shallautomatically terminate and the
amounts of all payroll deductions will be refunded without interest to the
Participants.
(b)In the event of a proposed sale of all or substantially all of the assets of
the Company, or the merger or consolidation or similar combination of the
Company with or into another entity, then in the sole discretion of the Board,
(1) each option shall be assumed or an equivalent option shall be substituted by
the successor corporation or parent or subsidiary of such successor entity, (2)
on a date established by the Board on or before the date of consummation of such
merger, consolidation, combination or sale, such date shall be treated as a
Purchase Date, and all outstanding options shall be exercised on such date, (3)
all outstanding options shall terminate and the accumulated payroll deductions
will be refunded without interest to the Participants, or (4) outstanding
options shall continue unchanged.
13.    Transferability.
Neither payroll deductions credited to a Participant’s bookkeeping account nor
any rights to exercise an option or to receive shares of Common Stock under the
Plan may be voluntarily or involuntarily assigned, transferred, pledged, or
otherwise disposed of in any way (other than by will, the laws of descent and
distribution or as provided in Section 23), and any attempted assignment,
transfer, pledge, or other disposition shall be null and void and without
effect. If a Participant in any manner attempts to transfer, assign or otherwise
encumber his or her rights or interests under the Plan, other than as permitted
by the Code, such act shall be treated as an election by the Participant to
discontinue participation in the Plan pursuant to Section 5(b).
14.    Amendment or Termination of the Plan.
(a)The Plan shall continue from the Effective Date until the time that the Plan
is terminated in accordance with Section 14(b).
(b)The Board or the Committee may, in its sole discretion, insofar as permitted
by law, terminate or suspend the Plan, or revise or amend it in any respect
whatsoever, except that, without approval of the Stockholders, no such revision
or amendment shall increase the number of shares subject to the Plan, other than
an adjustment under Section 11 of the Plan, or make other changes for which
Stockholder approval is required under Applicable Law. Upon a termination or
suspension of the Plan, the Board may in its discretion (i) return without
interest the payroll deductions credited to Participants’ accounts to such
Participants or (ii) set an earlier Purchase Date with respect to an Offering
Period then in progress.
15.    Administration.
(a)The Board has appointed the Committee to administer the Plan, who will serve
for such period of time as the Board may specify and whom the Board may remove
at any time. The Committee will have the authority and responsibility for the
day-to-day administration of the Plan, the authority and responsibility
specifically provided in this Plan and any additional duty,





--------------------------------------------------------------------------------





responsibility and authority delegated to the Committee by the Board, which may
include any of the functions assigned to the Board in this Plan. The Committee
may delegate to a sub-committee and/or to an officer or officers or employees of
the Company the day-to-day administration of the Plan. The Committee shall have
full power and authority to adopt, amend and rescind any rules and regulations
which it deems desirable and appropriate for the proper administration of the
Plan, to construe and interpret the provisions and supervise the administration
of the Plan, to make factual determinations relevant to Plan entitlements and to
take all action in connection with administration of the Plan as it deems
necessary or advisable, consistent with the delegation from the Board. Decisions
of the Committee shall be final and binding upon all Participants. Any decision
reduced to writing and signed by a majority of the members of the Committee
shall be fully effective as if it had been made at a meeting of the Committee
duly held.
(b)In addition to such other rights of indemnification as they may have as
members of the Board or officers or employees of the Company, members of the
Board and of the Committee and their delegates shall be indemnified by the
Company against all reasonable expenses, including attorneys’ fees, actually and
necessarily incurred in connection with the defense of any action, suit or
proceeding, or in connection with any appeal therein, to which they or any of
them may be a party by reason of any action taken or failure to act under or in
connection with the Plan, or any right granted under the Plan, and against all
amounts paid by them in settlement thereof (provided such settlement is approved
by independent legal counsel selected by the Company) or paid by them in
satisfaction of a judgment in any such action, suit or proceeding, except in
relation to matters as to which it shall be adjudged in such action, suit or
proceeding that such person is liable for gross negligence, bad faith or
intentional misconduct in duties; provided, however, that within sixty (60) days
after the institution of such action, suit or proceeding, such person shall
offer to the Company, in writing, the opportunity at its own expense to handle
and defend the same.
16.    Committee Rules for Foreign Jurisdictions.
The Committee may adopt rules or procedures relating to the operation and
administration of the Plan to accommodate the specific requirements of local
laws and procedures. Without limiting the generality of the foregoing, the
Committee is specifically authorized to adopt rules and procedures regarding
handling of payroll deductions or other contributions by Participants, payment
of interest, conversion of local currency, data privacy security, payroll tax,
withholding procedures and handling
of stock certificates which vary with local requirements; however, if such
varying provisions are not in accordance with the provisions of Section 423(b)
of the Code, including but not limited to the requirement of Section 423(b)(5)
of the Code that all options granted under the Plan shall have the same rights
and privileges unless otherwise provided under the Code and the regulations
promulgated thereunder, then the individuals affected by such varying provisions
shall be deemed to be participating under a sub-plan and not in the Plan. The
Committee may also adopt sub-plans applicable to particular Subsidiaries or
locations, which sub-plans may be designed to be outside the scope of Code
Section 423 and shall be deemed to be outside the scope of Code Section 423
unless the terms of the sub-plan provide to the contrary. The rules of such
sub-plans may take precedence over other provisions of this Plan, with the
exception of Section 7, but unless otherwise superseded by the terms of such
sub-plan, the provisions of this Plan shall govern the operation of such
sub-plan. The Committee shall not be required to obtain the approval of the
Stockholders prior to the adoption, amendment or termination of any sub-plan
unless required by the laws of the foreign jurisdiction in which Employees
participating in the sub-plan are located.
17.    Securities Laws Requirements.





--------------------------------------------------------------------------------





(a)No option granted under the Plan may be exercised to any extent unless the
shares to be issued upon such exercise under the Plan are covered by an
effective registration statement pursuant to the Securities Act and the Plan is
in material compliance with all applicable provisions of law, domestic or
foreign, including, without limitation, the Securities Act, the Exchange Act,
the rules and regulations promulgated thereunder, applicable state and foreign
securities laws and the requirements of any stock exchange upon which the Shares
may then be listed, subject to the approval of counsel for the Company with
respect to such compliance. If on a Purchase Date in any Offering Period
hereunder, the Plan is not so registered or in such compliance, options granted
under the Plan which are not in material compliance shall not be exercised on
such Purchase Date, and the Purchase Date shall be delayed until the Plan is
subject to such an effective registration statement and such compliance, except
that the Purchase Date shall not be delayed more than twelve (12) months and the
Purchase Date shall in no event be more than twenty-seven (27) months from the
Commencement Date relating to such Offering Period. If, on the Purchase Date of
any offering hereunder, as delayed to the maximum extent permissible, the Plan
is not registered and in such compliance, options granted under the Plan which
are not in material compliance shall not be exercised and all payroll deductions
accumulated during the Offering Period (reduced to the extent, if any, that such
deductions have been used to acquire shares of Common Stock) shall be returned
to the Participants, without interest. The provisions of this Section 17 shall
comply with the requirements of Section 423(b)(5) of the Code to the extent
applicable.
(b)As a condition to the exercise of an option, the Company may require the
person exercising such option to represent and warrant at the time of any such
exercise that the Shares are being purchased only for investment and without any
present intention to sell or distribute such Shares if, in the opinion of
counsel for the Company, such a representation is required by any of the
aforementioned applicable provisions of law.
18.Government Regulations.
This Plan and the Company’s obligation to sell and deliver shares of its stock
under the Plan shall be subject to the approval of any governmental authority
required in connection with the Plan or the authorization, issuance, sale or
delivery of stock hereunder.
19.No Enlargement of Employee Rights.
Nothing contained in this Plan shall be deemed to give any Employee or other
individual the right to be retained in the employ or service of the Company or
any Participating Subsidiary or to interfere with the right of the Company or
Participating Subsidiary to discharge any Employee or other individual at any
time, for any reason or no reason, with or without notice.
20.Governing Law.
This Plan shall be governed by applicable laws of the State of Delaware and
applicable federal law.
21.Effective Date.
This Plan shall be effective on the Effective Date, subject to approval of the
Stockholders of the Company within twelve (12) months before or after its date
of adoption by the Board.
22.Reports.





--------------------------------------------------------------------------------





Individual accounts shall be maintained for each Participant in the Plan.
Statements of account shall be made available to Participants at least annually,
which statements shall set forth the amounts of payroll deductions, the Purchase
Price, the number of shares of Common Stock purchased and the remaining cash
balance, if any.
23.Designation of Beneficiary for Owned Shares.
With respect to shares of Common Stock purchased by the Participant pursuant to
the Plan and held in an account maintained by the Company or its assignee on the
Participant’s behalf, the Participant may be permitted to file a written
designation of beneficiary, who is to receive any shares and cash, if any, from
the Participant’s account under the Plan in the event of such Participant’s
death subsequent to the end of an Offering Period but prior to delivery to him
or her of such shares and cash. In addition, a Participant may file a written
designation of a beneficiary who is to receive any cash from the Participant’s
account under the Plan in the event of such Participant’s death prior to the
Purchase Date of an Offering Period. If a Participant is married and the
designated beneficiary is not the spouse, spousal consent shall be required for
such designation to be effective, to the extent required by local law. The
Participant (and if required under the preceding sentence, his or her spouse)
may change such designation of beneficiary at any time by written notice.
Subject to local legal requirements, in the event of a Participant’s death, the
Company or its assignee shall deliver any shares of Common Stock and/or cash to
the designated beneficiary. Subject to local law, in the event of the death of a
Participant and in the absence of a beneficiary validly designated who is living
at the time of such Participant’s death, the Company shall deliver such shares
of Common Stock and/or cash to the executor or administrator of the estate of
the Participant, or if no such executor or administrator has been appointed (to
the knowledge
of the Company), the Company in its sole discretion, may deliver (or cause its
assignee to deliver) such shares of Common Stock and/or cash to the spouse, or
to any one or more dependents or relatives of the Participant, or if no spouse,
dependent or relative is known to the Company, then to such other person as the
Company may determine. The provisions of this Section 23 shall in no event
require the Company to violate local law, and the Company shall be entitled to
take whatever action it reasonably concludes is desirable or appropriate in
order to transfer the assets allocated to a deceased Participant’s account in
compliance with local law.
24.Additional Restrictions of Rule 16b-3.
The terms and conditions of options granted hereunder to, and the purchase of
shares of Common Stock by, persons subject to Section 16 of the Exchange Act
shall comply with the applicable provisions of Rule 16b-3. This Plan shall be
deemed to contain, and such options shall contain, and the shares of Common
Stock issued upon exercise thereof shall be subject to, such additional
conditions and restrictions, if any, as may be required by Rule 16b-3 to qualify
for the maximum exemption from Section 16 of the Exchange Act with respect to
Plan transactions.
25.Notices.
All notices or other communications by a Participant to the Company or the
Committee under or in connection with the Plan shall be deemed to have been duly
given when received in the form specified by the Company or the Committee at the
location, or by the person, designated by the Company for the receipt thereof.
*    *    *



